Citation Nr: 1043810	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right knee 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from March 1964 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a hearing before the Board in 
November 2010.  In an October 2010 statement, the Veteran's 
representative withdrew the Veteran's request for a hearing as 
his physical disabilities prevented him from traveling to attend 
either a travel board hearing or a videoconference hearing.  He 
has not requested that the hearing be rescheduled.  Therefore, 
his request for a Board hearing is deemed to be withdrawn.


FINDINGS OF FACT

1.  In an unappealed March 1989 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for a 
right knee disability.

2.  The evidence associated with the claims file subsequent to 
the March 1989 rating decision includes evidence that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a right knee disability.

3.  An asymptomatic right knee disability was noted on the 
Veteran's November 1963 induction examination report.

4.  The Veteran's right knee disability increased in severity 
during active service; the evidence fails to clearly and 
unmistakably demonstrate that the in-service increase in severity 
was due to natural progress.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for a right knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  A right knee disability was aggravated by active service.  38 
U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the Veteran's 
claim.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 
3.159 (2010).

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.

(1) The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including postoperative 
scars, absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.
(2) Due regard will be given the places, types, and circumstances 
of service and particular consideration will be accorded combat 
duty and other hardships of service. The development of 
symptomatic manifestations of a preexisting disease or injury 
during or proximately following action with the enemy or 
following a status as a prisoner of war will establish 
aggravation of a disability.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen 

The Veteran originally filed his claim of entitlement to service 
connection for a right knee disability in December 1988.  The 
Veteran was denied entitlement to service connection for a right 
knee disability in a March 1989 rating decision based on a 
finding that the Veteran's right knee disability existed prior to 
active service and was not aggravated by his active service.  The 
Veteran did not appeal this decision.  

The evidence of record at the time of the March 1989 rating 
decision included the following:  the Veteran's service treatment 
records (STRs) showing that the Veteran underwent a right knee 
arthrotomy in April 1965 and experienced persistent right knee 
pain after surgery; a physical profile from May 1965 which shows 
that the Veteran was physically limited in service as a result of 
pain, moderate swelling, and catching of his right knee; and a 
January 1989 VA examination report showing that the Veteran 
continued to experience right knee problems after his separation 
from active service.

The evidence that has been received since the March 1989 rating 
decision includes the following: private medical records from 
July 1998 to January 1999 showing that the Veteran has been 
diagnosed with arthritis in his right knee; a May 2007 VA 
examination report which indicates that the Veteran underwent 
right knee surgery in service after injuring his knee while 
"playing ball" in active service; a July 2007 treatment note 
from the Veteran's private physician, Dr. P.L., in which he 
reported that an arthrotomy is a well known cause of arthritis in 
the medial compartment of the knee and it was his opinion that it 
was at least as likely as not that the Veteran's current right 
knee arthritis was a result of the knee surgery he underwent in 
active service; and the Veteran's report that his right knee did 
not bother him when he entered active service, that he sustained 
an in service injury to his right knee prior to his April 1965 
surgery, and that he has experienced right knee pain ever since 
his April 1965 surgery.

The Board finds that the letter from Dr. P.L. linking the 
Veteran's current knee arthritis to his right knee surgery in 
service and the statements from the Veteran indicating that his 
knee was fine upon entering active service and that he sustained 
a knee injury during active service are new and material.  In 
this regard, the Board notes that the evidence is not cumulative 
or redundant of the evidence previously of record.  Moreover, it 
is sufficient to raise a reasonable possibility of substantiating 
the claim.  Accordingly, reopening of the claim for entitlement 
to service connection for a right knee disability is in order.

Entitlement to Service Connection for a Right Knee Disability

The Board notes that the Veteran has reported that 5 years prior 
to his entrance into active service, he sustained an injury to 
his right knee when working in a factory.  He reported that a 
dresser fell onto his right knee, but that he did not seek 
medical attention for the knee injury.  He reported that the 
injury cleared up within two weeks and his knee was not painful 
upon entering active service.  On the Veteran's November 1963 
induction examination, the Veteran was diagnosed with derangement 
of the right knee that was not considered disabling.   

As noted above, the Veteran has reported that he did not 
experience any problems with his right knee at the time of his 
entrance into active service and that he didn't experience any 
right knee problems until over a year after his entrance into 
active service when he sustained a twisting injury to his knee.  
The Veteran has also reported that he has experienced right knee 
pain ever since his active service and that it has gotten 
progressively worse over the years.  

The Board notes that the Veteran is competent to state when his 
symptoms got worse and that they have continued since his active 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found 
the Veteran to be credible.

Further review of the Veteran's service treatment records (STRs) 
shows that in April 1965, the Veteran complained of his right 
knee catching.  The Veteran was given an X-ray and was found to 
have calcifications in his right knee and it was determined that 
the Veteran required surgical repair.  In April 1965, the Veteran 
underwent a right knee arthrotomy with removal of loose body.  In 
May 1965, the Veteran was assigned a permanent duty limitation as 
a result of pain, moderate swelling, and catching of the right 
knee.  In March 1966, the Veteran complained of persistent right 
knee pain that had been present ever since his April 1965 
surgery.  Additionally, at the time of his separation examination 
in March 1967, the Veteran checked "yes" when asked if he had a 
trick or locked knee on the separation examination questionnaire. 

Post-service medical records show that the Veteran has continued 
to experience a right knee disability since his separation from 
active service.  A January 1989 VA examination report shows that 
the Veteran reported having problems with his right knee since 
his April 1965 surgery in service.  The Veteran also reported 
that his right knee would give way at times.  Private medical 
records from July 1998 to January 1999 show that the Veteran was 
treated for mild to moderate degenerative changes in his right 
knee that caused limitation of motion and pain.  In a July 2007 
treatment note from the Veteran's private orthopedist, it was 
noted that the Veteran had osteoarthritis in his right knee, 
mostly in the medial compartment.  The Veteran's orthopedist 
opined that it was at least as likely as not that the Veteran's 
current right knee osteoarthritis was due to the surgery 
performed in active service.  In this regard, the physician noted 
that an arthrotomy with open medial meniscectomy is a well known 
cause of osteoarthritis in the medial compartment.  

In sum, the evidence shows that the right knee disorder present 
at the time of the Veteran's entrance onto active duty was 
asymptomatic and subsequently increased in severity during 
service.  Therefore, the presumption of aggravation applies.  The 
evidence does not clearly and unmistakably demonstrate that the 
increase in severity during service was due to natural progress.  
In fact, the Veteran's statements and the medical evidence tend 
to support the proposition that the disability increased in 
severity as a result of an in-service injury and the in-service 
surgery.  Therefore, the presumption of aggravation has not been 
rebutted, and the Veteran is entitled to service connection for 
his right knee disability.


ORDER

The Board having determined that new and material evidence has 
been presented, reopening of the claim of entitlement to service 
connection for a right knee disability is granted.

Entitlement to service connection for a right knee disability is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


